IN THE SUPREME COURT OF TEXAS

                                 No. 04-1099

                               IN RE  KPMG LLP

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relator's motion for  emergency  stay  is  granted.   The  order
dated October 29, 2004, in Cause No.  03-05643-B,  styled  Highland  Capital
Management, L.P. on behalf of itself and on behalf of  ML  CBO  IV  (CAYMAN)
LTD., Highland Lecacy LTD., Pam Capital Funding  L.P.,  and  Prosect  Street
High Income Portfolio Inc., in the 44th District  Court  of  Dallas  County,
Texas, is stayed pending further order of this Court.

      2.    The real  parties  in  interest  are  requested  to  respond  to
relator's petition for writ of mandamus on or  before  3:00  p.m.,  December
27, 2004.

            Done at the City of Austin, this 14th day of December, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas


                                  By Nancy J. Vega, Chief Deputy Clerk